Exhibit 10.1
Execution Version


FOURTH AMENDMENT


This Fourth Amendment (“Amendment”) dated as of August 31, 2016 (the “Fourth
Amendment Effective Date”) is by and among Hi-Crush Partners LP, a Delaware
limited partnership (the “Borrower”), the Lenders party hereto, and ZB, N.A. DBA
Amegy Bank, as administrative agent for the Lenders (in such capacity, the
“Administrative Agent”).
WHEREAS, the Borrower, the lenders from time to time party thereto (the
“Lenders”), and ZB, N.A. DBA Amegy Bank, as Administrative Agent, as issuing
lender, and as swing line lender, are parties to the Amended and Restated Credit
Agreement dated as of April 28, 2014, as amended by Consent, Waiver and First
Amendment dated as of October 21, 2014, the Second Amendment dated as of
November 5, 2015, and the Third Amendment dated as of April 28, 2016 (as
amended, the “Credit Agreement”);
WHEREAS, pursuant to that certain Contribution Agreement dated as of August 9,
2016 (the “Contribution Agreement”) among the Borrower and Hi-Crush Proppants,
Hi-Crush Proppants has agreed to contribute all of the Equity Interests in
Hi-Crush Blair LLC, a Delaware limited liability company (“Blair”), to the
Borrower in exchange for approximately $175,000,000 of total consideration
consisting of (a) not less than $75,000,000 in cash raised from the sale of
common units by the Borrower,(b) common units of the Borrower for the remainder
of the purchase price due at the closing of the Contribution Agreement and (c)
additional cash consideration of up to $10,000,000 after closing pursuant to the
terms of the Contribution Agreement (the “Blair Drop Down”);
WHEREAS, in connection with the Blair Drop Down, each of the Letters of Credit
identified on Schedule I attached hereto (the “Blair Letters of Credit”) will be
transferred to be maintained under the Credit Agreement; and
WHEREAS, the parties hereto have agreed to make certain amendments to the Credit
Agreement as provided for herein, subject to the conditions herein.
NOW THEREFORE, in consideration of the premises and the mutual covenants,
representations and warranties contained herein, and for other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto hereby agree as follows:
AGREEMENT
Section 1.Defined Terms. Unless otherwise defined in this Amendment, each
capitalized term used in this Amendment has the meaning given such term in the
Credit Agreement, as amended by this Amendment.
Section 2.    Amendments to the Credit Agreement.
(a)    Section 1.1 of the Credit Agreement is hereby amended to include the
following new defined terms in their appropriate alphabetical order:


#5278036.7



--------------------------------------------------------------------------------





“Blair” means Hi-Crush Blair LLC, a Delaware limited liability company.
“Blair Contribution Agreement” means that certain Contribution Agreement dated
as of August 9, 2016 among the Borrower and Hi-Crush Proppants.
“Blair Drop Down” means the contribution by Hi-Crush Proppants of all of the
Equity Interests in Blair to the Borrower pursuant to the Blair Contribution
Agreement in exchange for approximately $175,000,000 of total consideration
consisting of (a) not less than $75,000,000 in cash raised from the sale of
common units by the Borrower, (b) common units of the Borrower for the remainder
of the purchase price due at the closing of the Blair Contribution Agreement and
(c) additional cash consideration of up to $10,000,000 after closing pursuant to
the terms of the Blair Contribution Agreement.
“Blair Drop Down Documents” means the Contribution Agreement, together with each
other agreement, instrument, or document executed in connection with the Blair
Drop Down.
“Fourth Amendment” means that certain Fourth Amendment to this Agreement dated
as of August 31, 2016.
(b)    The definition of “Drop Down Acquisition” in Section 1.1 of the Credit
Agreement is hereby amended by adding “and the Blair Drop Down” immediately
after “the Augusta Drop Down”.
(c)    Section 4.2 of the Credit Agreement is hereby amended by replacing
“including the Augusta Drop Down” with “including the Augusta Drop Down and the
Blair Drop Down”.
(d)    Section 6.4 of the Credit Agreement is hereby amended by replacing clause
(e) of such Section as follows:
(e) either (i) (A) the Leverage Ratio, calculated on a pro forma basis after
giving effect to such Acquisition as of the beginning of the period of four
fiscal quarters most recently ended, is less than 3.0 to 1.0 and (B) after
giving effect to such Acquisition, Liquidity would be greater than or equal to
$15,000,000, (ii) (A) the total consideration (including the adjustment of
purchase price or similar adjustments) for such Acquisition and all other
Acquisitions permitted under this clause (e)(ii) during any fiscal year expended
by the Borrower or any of its Subsidiaries in such fiscal year shall not exceed
an aggregate amount equal to $20,000,000 and (B) the Borrower and its
Subsidiaries shall be in pro forma compliance with the financial covenants in
Section 6.16 and 6.17 after giving effect to such Acquisition as of the
beginning of the period of four fiscal quarters most recently ended and the Q2
2017 Compliance Date shall have occurred, or (iii) such Acquisition is the Blair
Drop Down.


-2-



--------------------------------------------------------------------------------





Section 3.    Blair Letters of Credit. Each Blair Letter of Credit, as of the
Fourth Amendment Effective Date, shall be a Letter of Credit deemed to have been
issued pursuant to the Commitments and shall constitute a portion of the Letter
of Credit Exposure.
Section 4.    Conditions to Effectiveness. This Amendment shall become effective
on the Fourth Amendment Effective Date upon the satisfaction of the following
conditions precedent:
(a)    Documentation. The Administrative Agent shall have received the
following, each in form and substance satisfactory to the Administrative Agent:
(i)    this Amendment duly executed by the Borrower, the Administrative Agent
and the Majority Lenders, and the Acknowledgement and Reaffirmation attached
hereto duly executed by each of the Guarantors; and
(ii)    copies of the Blair Drop Down Documents, certified as of the Fourth
Amendment Effective Date by an authorized officer of the Borrower (A) as being
true and correct copies of such documents, (B) as being in full force and effect
and (C) that no material term or condition thereof shall have been amended,
modified or waived after the execution thereof in a manner that is materially
adverse to the interests of the Administrative Agent or the Lenders without the
prior written consent of the Administrative Agent.
(b)    Consents; Authorization. The Borrower shall have received any consents,
licenses and approvals required in accordance with applicable law, or in
accordance with any document, agreement, instrument or arrangement to which the
Borrower or any Subsidiary is a party, in connection with the consummation of
the Blair Drop Down.
(c)    Other Proceedings. No action, suit, investigation or other proceeding
(including without limitation, the enactment or promulgation of a statute or
rule) by or before any arbitrator or any Governmental Authority shall be pending
or, to the Borrower’s knowledge, threatened and no preliminary or permanent
injunction or order by a state or federal court shall have been entered in
connection with the consummation of the Blair Drop Down.
(d)    Delivery of Financial Statements; Projections. The Administrative Agent
shall have received true and correct copies of (i) the unaudited pro forma
consolidated balance sheet of the Borrower and its Subsidiaries as of June 30,
2016, prepared giving pro forma effect to the Blair Drop Down, as if such
transactions had occurred on such date, and (ii) the projections prepared by
management of balance sheets, income statements and cashflow statements of the
Borrower and its Subsidiaries, after giving effect to the Blair Drop Down,
covering the first two full years after the Fourth Amendment Effective Date.
(e)    Equity Issuance. The Borrower shall have received cash proceeds from an
Equity Issuance by the Borrower of common units on terms satisfactory to the
Administrative Agent in aggregate amount not less than $75,000,000 (determined
prior to giving effect to the payment of all related underwriter fees and
expenses, SEC and blue sky fees, printing costs, fees and expenses of
accountants, lawyers and other professional advisors, and brokerage
commissions).


-3-



--------------------------------------------------------------------------------





(f)    Consummation of the Blair Drop Down. The Administrative Agent shall have
received evidence, in form and substance satisfactory to the Administrative
Agent, of the contemporaneous consummation of the Blair Drop Down in accordance
with the Blair Drop Down Documents.
(g)    Amendment of Hi-Crush Proppants Credit Agreement. The Administrative
Agent shall have received evidence, in form and substance satisfactory to the
Administrative Agent, that (i) the Hi-Crush Proppants Credit Agreement has been
amended to permit the Blair Drop Down and the transactions contemplated hereby
and (ii) all obligations, liabilities and Liens of Blair relating to the
Hi-Crush Proppants Credit Agreement and the other Credit Documents (as defined
in the Hi-Crush Proppants Credit Agreement) have been released and terminated.
(h)    Payment of Fees. On or prior to the Fourth Amendment Effective Date, the
Borrower shall have paid all reasonable and documented out-of-pocket costs and
expenses which have been invoiced and are payable pursuant to Section 9.1 of the
Credit Agreement.
Section 5.    Post-Closing Obligations. Notwithstanding Section 5.6 of the
Credit Agreement, within thirty (30) days following the Fourth Amendment
Effective Date (or a later date acceptable to the Administrative Agent in its
sole discretion), the Borrower shall deliver to the Administrative Agent each of
the items set forth in Schedule III to the Credit Agreement with respect to
Blair.
Section 6.    Representations and Warranties. The Borrower hereby represents and
warrants that after giving effect hereto:
(a)    the representations and warranties of the Credit Parties contained in the
Credit Documents are true and correct in all material respects on and as of the
date hereof, other than those representations and warranties that expressly
relate solely to a specific earlier date, which shall remain true and correct in
all material respects as of such earlier date; and
(b)    no Default or Event of Default has occurred and is continuing.
Section 7.    Effect of Amendment.
(a)    The execution, delivery and effectiveness of this Amendment shall not,
except as expressly provided herein, operate as a waiver of any right, power or
remedy of any Lender, the Issuing Lender, the Swing Line Lender or the
Administrative Agent under any of the Credit Documents, nor, except as expressly
provided herein, constitute a waiver or amendment of any provision of any of the
Credit Documents.
(b)    Upon and after the execution of this Amendment by each of the parties
hereto, each reference in the Credit Agreement to “this Agreement”, “hereunder”,
“hereof” or words of like import referring to the Credit Agreement, and each
reference in the other Credit Documents to “the Credit Agreement”, “thereunder”,
“thereof” or words of like import referring to the Credit Agreement, shall mean
and be a reference to the Credit Agreement as modified hereby.


-4-



--------------------------------------------------------------------------------





(c)    This Amendment is a Credit Document executed pursuant to the Credit
Agreement and shall (unless otherwise expressly indicated herein) be construed,
administered and applied in accordance with the terms and provisions thereof.
(d)    Except as specifically modified above, the Credit Agreement and the other
Credit Documents are and shall continue to be in full force and effect and are
hereby in all respects ratified and confirmed.
Section 8.    RELEASE: For good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the Borrower hereby, for itself
and its successors and assigns, fully and without reserve, releases, acquits,
and forever discharges each Secured Party, its respective successors and
assigns, officers, directors, employees, representatives, trustees, attorneys,
agents and affiliates (collectively the "Released Parties" and individually a
"Released Party") from any and all actions, claims, demands, causes of action,
judgments, executions, suits, debts, liabilities, costs, damages, expenses or
other obligations of any kind and nature whatsoever, direct and/or indirect, at
law or in equity, whether now existing or hereafter asserted, whether absolute
or contingent, whether due or to become due, whether disputed or undisputed,
whether known or unknown (INCLUDING, WITHOUT LIMITATION, ANY OFFSETS,
REDUCTIONS, REBATEMENT, CLAIMS OF USURY OR CLAIMS WITH RESPECT TO THE NEGLIGENCE
OF ANY RELEASED PARTY) (collectively, the "Released Claims"), for or because of
any matters or things occurring, existing or actions done, omitted to be done,
or suffered to be done by any of the Released Parties, in each case, on or prior
to the Fourth Amendment Effective Date and are in any way directly or indirectly
arising out of or in any way connected to any of this Amendment, the Credit
Agreement, any other Credit Document, or any of the transactions contemplated
hereby or thereby (collectively, the "Released Matters"). The Borrower, by
execution hereof, hereby acknowledges and agrees that the agreements in this
Section 8 are intended to cover and be in full satisfaction for all or any
alleged injuries or damages arising in connection with the Released Matters
herein compromised and settled. The Borrower hereby further agrees that it will
not sue any Released Party on the basis of any Released Claim released, remised
and discharged by the Credit Parties pursuant to this Section 8. In entering
into this Amendment, the Borrower has consulted with, and has been represented
by, legal counsel and expressly disclaim any reliance on any representations,
acts or omissions by any of the Released Parties and hereby agrees and
acknowledges that the validity and effectiveness of the releases set forth
herein do not depend in any way on any such representations, acts and/or
omissions or the accuracy, completeness or validity hereof. The provisions of
this Section 8 shall survive the termination of this Amendment, the Credit
Agreement and the other Credit Documents and payment in full of the Obligations.
Section 9.    Governing Law. THIS AMENDMENT SHALL BE DEEMED A CONTRACT UNDER,
AND SHALL BE GOVERNED BY, AND CONSTRUED AND ENFORCED IN ACCORDANCE WITH, THE
LAWS OF THE STATE OF TEXAS WITHOUT REGARD TO CONFLICTS OF LAWS PRINCIPLES.


-5-



--------------------------------------------------------------------------------





Section 10.    Counterparts. This Amendment may be executed in any number of
counterparts and by different parties hereto in separate counterparts, each of
which when so executed shall be deemed to be an original and all of which taken
together shall constitute one and the same agreement. Transmission by facsimile
or other electronic means of an executed counterpart of this Amendment shall be
deemed to constitute due and sufficient delivery of such counterpart.
THIS AMENDMENT AND THE OTHER CREDIT DOCUMENTS, AS DEFINED IN THE CREDIT
AGREEMENT, REPRESENT THE FINAL AGREEMENT AMONG THE PARTIES AND SUPERSEDE ALL
PRIOR UNDERSTANDINGS AND AGREEMENTS, WHETHER WRITTEN OR ORAL, RELATING TO THE
TRANSACTIONS PROVIDED FOR HEREIN AND THEREIN. ADDITIONALLY, THIS AMENDMENT AND
THE OTHER CREDIT DOCUMENTS MAY NOT BE CONTRADICTED BY EVIDENCE OF PRIOR,
CONTEMPORANEOUS, OR SUBSEQUENT ORAL AGREEMENTS OF THE PARTIES.
THERE ARE NO ORAL AGREEMENTS AMONG THE PARTIES.
[Remainder of Page Intentionally Left Blank]




-6-



--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed and delivered by their respective duly authorized officers as of the
date first above written.
BORROWER:
HI-CRUSH PARTNERS LP


By: Hi-Crush GP LLC, its general partner




By: /s/ Laura Fulton
Name: Laura C. Fulton
Title: Chief Financial Officer




Signature Page to Fourth Amendment to Amended and Restated Credit Agreement
Hi-Crush Partners LP

--------------------------------------------------------------------------------





ADMINISTRATIVE AGENT/LENDERS:
ZB, N.A. DBA AMEGY BANK, in its capacity as Administrative Agent, Issuing
Lender, Swing Line Lender, and a Lender
By: /s/ Authorized Person
Name: Authorized Person
Title: Authorized Officer






Signature Page to Fourth Amendment to Amended and Restated Credit Agreement
Hi-Crush Partners LP

--------------------------------------------------------------------------------





BARCLAYS BANK PLC,
as a Lender




By: /s/ Authorized Person
Name: Authorized Person
Title: Authorized Officer






Signature Page to Fourth Amendment to Amended and Restated Credit Agreement
Hi-Crush Partners LP

--------------------------------------------------------------------------------





MORGAN STANLEY BANK, N.A.,
as a Lender




By: /s/ Authorized Person
Name: Authorized Person
Title: Authorized Officer




Signature Page to Fourth Amendment to Amended and Restated Credit Agreement
Hi-Crush Partners LP

--------------------------------------------------------------------------------





IBERIABANK,
as a Lender




By: /s/ Authorized Person
Name: Authorized Person
Title: Authorized Officer






Signature Page to Fourth Amendment to Amended and Restated Credit Agreement
Hi-Crush Partners LP

--------------------------------------------------------------------------------





REGIONS BANK,
as a Lender




By: /s/ Authorized Person
Name: Authorized Person
Title: Authorized Officer






Signature Page to Fourth Amendment to Amended and Restated Credit Agreement
Hi-Crush Partners LP

--------------------------------------------------------------------------------





UBS AG, STAMFORD BRANCH,
as a Lender




By: /s/ Authorized Person
Name: Authorized Person
Title: Authorized Officer




Signature Page to Fourth Amendment to Amended and Restated Credit Agreement
Hi-Crush Partners LP

--------------------------------------------------------------------------------





ORIGIN BANK (f/k/a Community Trust Bank), as a
Lender




By: /s/ Authorized Person
Name: Authorized Person
Title: Authorized Officer






Signature Page to Fourth Amendment to Amended and Restated Credit Agreement
Hi-Crush Partners LP

--------------------------------------------------------------------------------





BANK OF AMERICA, N.A.,
as a Lender




By: /s/ Authorized Person
Name: Authorized Person
Title: Authorized Officer






Signature Page to Fourth Amendment to Amended and Restated Credit Agreement
Hi-Crush Partners LP

--------------------------------------------------------------------------------






ACKNOWLEDGMENT AND REAFFIRMATION




Each of the undersigned (each a “Guarantor” and collectively the “Guarantors”)
hereby (a) acknowledges receipt of a copy of the foregoing Fourth Amendment
dated as of August 31, 2016 (the “Amendment”) among Hi-Crush Partners, a
Delaware limited partnership (the “Borrower”), the lenders party thereto, and
ZB, N.A. DBA Amegy Bank, as administrative agent (in such capacity, the
“Administrative Agent”) and (b) ratifies, confirms, and acknowledges that its
obligations under the Amended and Restated Guaranty Agreement dated as of April
28, 2014 (as amended, restated, supplemented or otherwise modified from time to
time, the “Guaranty”; capitalized terms used herein and not specifically defined
herein have the meaning provided in the Guaranty) are in full force and effect
and that each Guarantor continues to unconditionally and irrevocably, jointly
and severally, guarantee the full and punctual payment, when due, whether at
stated maturity or earlier by acceleration or otherwise, of all of the
Guaranteed Obligations, as such Guaranteed Obligations may have been amended by
the Amendment. Each Guarantor hereby acknowledges that its execution and
delivery of this Acknowledgment and Reaffirmation do not indicate or establish
an approval or consent requirement by the Guarantors in connection with the
execution and delivery of amendments to the Credit Agreement or any of the other
Credit Documents (as defined in the Credit Agreement referred to in the
Guaranty).


RELEASE: For good and valuable consideration, the receipt and sufficiency of
which are hereby acknowledged, each Guarantor hereby, for itself and its
successors and assigns, fully and without reserve, releases, acquits, and
forever discharges each Secured Party, its respective successors and assigns,
officers, directors, employees, representatives, trustees, attorneys, agents and
affiliates (collectively the "Released Parties" and individually a "Released
Party") from any and all actions, claims, demands, causes of action, judgments,
executions, suits, debts, liabilities, costs, damages, expenses or other
obligations of any kind and nature whatsoever, direct and/or indirect, at law or
in equity, whether now existing or hereafter asserted, whether absolute or
contingent, whether due or to become due, whether disputed or undisputed,
whether known or unknown (INCLUDING, WITHOUT LIMITATION, ANY OFFSETS,
REDUCTIONS, REBATEMENT, CLAIMS OF USURY OR CLAIMS WITH RESPECT TO THE NEGLIGENCE
OF ANY RELEASED PARTY) (collectively, the "Released Claims"), for or because of
any matters or things occurring, existing or actions done, omitted to be done,
or suffered to be done by any of the Released Parties, in each case, on or prior
to the Fourth Amendment Effective Date (as defined in the Fourth Amendment) and
are in any way directly or indirectly arising out of or in any way connected to
any of the Fourth Amendment, the Credit Agreement, any other Credit Document
(including this Acknowledgment and Reaffirmation), or any of the transactions
contemplated hereby or thereby (collectively, the "Released Matters"). Each
Guarantor, by execution hereof, hereby acknowledges and agrees that the
agreements in this paragraph are intended to cover and be in full satisfaction
for all or any alleged injuries or damages arising in connection with the
Released Matters herein compromised and settled. The Borrower hereby further
agrees that it will not sue any Released Party on the basis of any Released
Claim released, remised and discharged by the Credit Parties pursuant to this
paragraph. In entering into the agreements set forth in this Acknowledgment and
Reaffirmation, the Borrower has consulted with, and




--------------------------------------------------------------------------------





has been represented by, legal counsel and expressly disclaim any reliance on
any representations, acts or omissions by any of the Released Parties and hereby
agrees and acknowledges that the validity and effectiveness of the releases set
forth herein do not depend in any way on any such representations, acts and/or
omissions or the accuracy, completeness or validity hereof. The provisions of
this paragraph shall survive the termination of this Acknowledgment and
Reaffirmation, the Fourth Amendment, the Credit Agreement and the other Credit
Documents and payment in full of the Obligations.


This Acknowledgment and Reaffirmation shall be governed by, and construed and
enforced in accordance with, the laws of the State of Texas without regard to
conflicts of laws principles.


THIS ACKNOWLEDGMENT AND REAFFIRMATION AND THE OTHER CREDIT DOCUMENTS, AS DEFINED
IN THE CREDIT AGREEMENT, REPRESENT THE FINAL AGREEMENT AMONG THE PARTIES AND
SUPERSEDE ALL PRIOR UNDERSTANDINGS AND AGREEMENTS, WHETHER WRITTEN OR ORAL,
RELATING TO THE TRANSACTIONS PROVIDED FOR HEREIN AND THEREIN. ADDITIONALLY, THIS
AMENDMENT AND THE OTHER CREDIT DOCUMENTS MAY NOT BE CONTRADICTED BY EVIDENCE OF
PRIOR, CONTEMPORANEOUS, OR SUBSEQUENT ORAL AGREEMENTS OF THE PARTIES.


THERE ARE NO ORAL AGREEMENTS AMONG THE PARTIES.


HI-CRUSH WYEVILLE LLC
HI-CRUSH CHAMBERS LLC
HI-CRUSH OPERATING LLC
HI-CRUSH RAILROAD LLC
D & I SILICA, LLC.
HI-CRUSH FINANCE CORP.
HI-CRUSH AUGUSTA ACQUISITION CO. LLC
HI-CRUSH AUGUSTA LLC
HI-CRUSH CANADA INC.




Each By: /s/ Laura Fulton
Name: Laura C. Fulton
Title: Chief Financial Officer






